Citation Nr: 1500676	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-39 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left knee disability.

2.  Entitlement to an initial rating higher than 10 percent for a right knee disability, including entitlement to a convalescent period greater than one month for right knee arthroscopy.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1978 to May 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010, August 2011, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded these matters in February 2014 for additional development.  The purposes of that development have been met, and these matters may now be adjudicated on their merits.  

In August 2014, the Veteran was granted a one-month period of convalescence, pursuant to 38 C.F.R. § 4.30.  Although the RO characterized this decision as a full grant and final decision, the Board observes that the regulation allows a period of convalescence of up to 12 months.  Thus, as this was not a full grant, the issue is still under consideration.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to October 10, 2008, the Veteran's left knee disability manifested with a noncompensable range of reduced motion, with pain; from October 10, 2008, to October 30, 2011, it manifested with pain, locking, and effusion into the joint, along with a noncompensable range of reduced motion; from October 31, 2011, to October 31, 2012, he was healing from a total left knee arthroplasty; and, from November 1, 2012, onward, his left knee disability manifests as chronic residuals of total knee arthroplasty with severe painful motion and reduced motion.

2.  Prior to May 21, 2009, the Veteran's right knee disability manifested with a noncompensable range of reduced motion, with pain; from May 21, 2009, to November 29, 2009, his right knee disability manifested with pain, locking, and effusion into the joint, along with a noncompensable range of reduced motion; from November 30, 2009, to November 30, 2010, he was convalescing due to right knee arthroscopy; and, from December 1, 2010, onward, his right knee disability manifested with pain, locking, and effusion into the joint, along with a noncompensable range of reduced motion.

3.  The Veteran's bilateral knee disability has prevented him from obtaining and maintaining substantial gainful employment since November 30, 2009.


CONCLUSIONS OF LAW

1.  For the period prior to October 10, 2008, the criteria have not been met for an increased rating for left knee disability.  From October 10, 2008, to October 30, 2011, the criteria for a 20 percent rating are met; from October 31, 2011, to October 31, 2012, the criteria for a 100 percent rating are met; and, from November 1, 2012, onward, the criteria for a 60 percent rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.45, 4.59, 4.71a, DCs 5010-5260, 5055, 5258 (2014).

2.  For the period prior to May 21, 2009, the criteria have not been met for an increased rating for right knee disability.  From May 21, 2009, to November 29, 2009, the criteria for a 20 percent rating are met; from November 30, 2009, to November 30, 2010, the criteria for a 100 percent rating are met; and, from December 1, 2010, onward, the criteria for a 20 percent rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.30, 4.45, 4.59, 4.71a, DCs 5010-5260, 5258 (2014).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014)







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In February 2010 and January 2011, the Veteran was provided with the requisite notice as to the evidence and information needed to substantiate his claims for higher disability ratings for his knees and his claim for a temporary total rating due to convalescence.  38 C.F.R. § 3.159 (2014).  The record does not contain a notice regarding his TDIU claim, however, as that claim is being granted, there is no prejudice in this omission.  

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations to assess the severity of his knees, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The AOJ is also found to have complied with the Board's February 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Initial Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the Veteran's right knee disability has been staged by the RO, due to a need for convalescence, as discussed more below.

When evaluating disabilities causing limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's knees are currently rated under Diagnostic Code (DC) 5010-5260, which pertains to limited motion due to traumatic arthritis.  38 C.F.R. § 4.71a, DCs 5010, 5260; see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  

Under DC 5010, traumatic arthritis is rated under the same criteria as degenerative arthritis, DC 5003.  See 38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id.  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2014). 

DC 5260 pertains to limited flexion of the knee.  Under DC 5260, a 0 percent rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when limited to 45 degrees; a 20 percent rating is assigned when limited to 30 degrees; and, a 30 percent rating is assigned when limited to 15 degrees.  Id.

Left knee

The Veteran's left knee has been rated as 10 percent disabling for the entire period under consideration.  

Private orthopedist records show the Veteran had a left knee arthroscopy in March 2005.  As early as April 2007, this physician recommended total knee replacement.  An October 10, 2008 X-ray showed effusion into the joint, and he had discomfort during the McMurray test (a test for diagnosing meniscus injuries).  See Duke treatment records.

At the December 2008 VA examination, he reported being able to stand for 15 to 30 minutes and to walk for less than a mile.  He had no instability, locking, effusion, or subluxation; he did have pain, stiffness, and weakness.  His flexion was from 0 to 105 degrees, with no further reduction due to pain or after repeated testing.  He had objectively painful movement, and was guarding.  No meniscus abnormality was found.  

At the December 2009 VA examination, he did not have instability or weakness, but reported locking episodes.  He complained of daily flare ups of pain.  He had no effusion, but did have pain and stiffness.  He reported being able to stand for 15 to 30 minutes, and only being able to walk a few yards.  His flexion was 0 to 90 degrees, a reduction from the previous examination.  There was objective evidence of pain, but no further reduction in motion due to pain or after repeated testing.  

Private records confirm an increase in left knee symptoms, particularly pain, through 2009, but he did have "good" range of motion in May 2009 and was reportedly doing "fairly well" in July 2009.  After right knee arthroplasty in November 2009, he placed more stress onto the left knee joint.  His doctor continued to recommend left knee replacement.  In February 2010, he had difficulty getting out of a chair.  He had tenderness and effusion in the left knee, as well as crepitus.  In June 2011, he was only able to flex to 90 degrees, with pain and effusion into the joint.  In October 2011, range of motion was from 5 to 90 degrees.  See Duke treatment records.

Based on this body of evidence, the Board does not find a higher rating warranted under DCs 5260 or 5010.  His worst flexion measurement was to 90 degrees, which far exceeds the criteria for a 20 percent rating or higher.  His functional loss did not further reduce his range of motion.  38 C.F.R. § 4.40; see also Schafrath v. Derwinski, supra; Johnston v. Brown, supra.  There is no evidence of incapacitating episodes due to his left knee arthritis during this time period.  38 C.F.R. § 4.71a, DCs 5260, 5010.  He did not exhibit instability or subluxation, or ankylosis, or impairment of the tibia and fibula, thus ratings under DCs 5256, 5257, or 5262 are not appropriate.  

His reduced extension, to 5 degrees in October 2011, is noncompensable under DC 5261, which applies to limited extension.  Extension limited to 10 degrees is assigned a 10 percent rating; extension limited to 15 is assigned a 20 percent rating.  38 C.F.R. § 4.71a, DC 5261 (2014).  There is no evidence that his extension has ever been higher than 5 degrees, even when accounting for pain and functional loss.  38 C.F.R. § 4.40; see also Schafrath v. Derwinski, supra; Johnston v. Brown, supra.  

In resolving doubt in his favor, the Board finds that he is entitled to a higher rating for this time period under DC 5258, which assigns a 20 percent rating for dislocations of the semilunar cartilage, with frequent episodes of locking, effusion, and pain.  38 C.F.R. § 4.71a, DC 5258 (2014).  Although no specific problems were found in regard to his semilunar cartilage, he did have pain, episodes of locking, and effusion into the joint.  Effusion was first identified by X-ray, taken on October 10, 2008.  Accordingly, from October 10, 2008, the earliest that it was factually ascertainable that he was having these symptoms, the Veteran is assigned a 20 percent rating under DC 5258.  38 C.F.R. § 4.71a, DC 5258; see also 38 C.F.R. § 3.400(o).  The Board specifies that this is not a separate rating.  Under DC 5010, he was being compensated for pain.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski, supra.  It would be impermissible pyramiding to assign a separate rating for pain under DC 5258.  38 C.F.R. § 4.14.  Therefore, starting from October 10, 2008, his left knee disability is rated under DC 5258 because that affords him a higher rating.

On October 31, 2011, the Veteran had a total left knee arthroplasty.  Total knee arthroplasty, or total knee replacement, is rated pursuant to DC 5055, which assigns a 100 percent rating for one year following implantation of the prosthesis.  After that, a 60 percent rating is applied for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, the symptoms should be rated by analogy under the appropriate codes.  The minimum rating assigned to the residuals of a total knee arthroplasty is 30 percent.  38 C.F.R. § 4.7a, DC 5055.  Accordingly, from October 31, 2011, to October 31, 2012, the Veteran's left knee is rated as 100 percent disabling.  

For the period following his knee replacement, a January 2013 Duke treatment record notes the Veteran's left knee developed arthrofibrosis and had to undergo manipulation under anesthesia in December 2011.  A bone scan showed potential early loosening of the prosthetic, and the Veteran's pain was unchanged from before the replacement.  He had mild effusion, and a range of motion from 0 to 105.  VA treatment records confirm that the left knee was not healing properly, and he continued to complain of pain in December 2013.  It was not until March 2014 that his private physicians determined that his prosthetic was not loosening.  

At the June 2014 VA examination, the Veteran was able to flex his left knee from 0 to 95 degrees, without further reduction due to pain or after repeated testing.  He complained of pain and stiffness.  He did not have instability, subluxation, or any problems of the meniscus.  He reported only being able to walk about fifty yards, standing for 10 minutes, and sitting for 20 minutes.  He was not able to climb stairs or squat.  The examiner opined that he could not work.

Based on this body of evidence, the Board finds that a 60 percent rating is warranted for the residuals of left knee total arthroplasty, starting from November 1, 2012, as he has had chronic residuals including severe painful and reduced motion.  38 C.F.R. § 4.71a, DC 5055.

Right knee 

His right knee is currently rated as 10 percent disabling prior to December 1, 2009, as 100 percent disabling from December 1, 2009, to December 31, 2009, and as 10 percent disabling from January 1, 2010, onward.  

For the period prior to December 1, 2009, the December 2008 VA examination shows he was unable to stand for more than 30 minutes or walk more than a mile.  He had pain, stiffness, and weakness, but no instability, subluxation, effusion, or locking.  His range of motion was from 0 to 115 degrees, without any additional loss due to pain or repetitive use.  

At a private orthopedic appointment in May 2009, he complained of pain, and had some effusion.  He had pain during the McMurray test.  An MRI did not show an injury to the meniscus, but did show damage to other cartilage in his knee, as well as some loose bodies in the knee that were likely causing the locking episodes.  His right knee arthroscopy was scheduled for November 2009.

Based on this body of evidence, the Board does not find a higher rating warranted under DCs 5260 or 5010.  His range of motion was to 115, which far exceeds the criteria for a 20 percent rating, or higher.  He was not shown to have functional loss that further reduced his range of motion.  38 C.F.R. § 4.40; see also Schafrath v. Derwinski, supra; Johnston v. Brown, supra.  The Board does not find evidence of incapacitating episodes due to right knee arthritis during this time period.  38 C.F.R. § 4.71a, DCs 5260, 5010.  He did not exhibit instability or subluxation, or ankylosis, or impairment of the tibia and fibula, thus ratings under DCs 5256, 5257, or 5262 are not appropriate.  

As with the left knee, the Board finds that he is entitled to a higher rating for this time period under DC 5258, which assigns a 20 percent rating for dislocations of the semilunar cartilage, with frequent episodes of locking, effusion, and pain.  Although he was not found to have an injury to the semilunar cartilage, he did experience pain, locking and effusion into the joint, which was first noted in May 2009.  See Duke treatment records.  Accordingly, from May 21, 2009, the earliest that it was factually ascertainable that he was having these symptoms, the Veteran is assigned a 20 percent rating under DC 5258.  38 C.F.R. § 4.71a, DC 5258; see also 38 C.F.R. § 3.400(o).  This is not a separate rating.  Under DC 5010, he was being compensated for pain.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski, supra.  It would be impermissible pyramiding to assign a separate rating for pain under DC 5258.  
38 C.F.R. § 4.14.  Therefore, starting from May 21, 2009, his right knee disability is rated under DC 5258 because that affords him a higher rating.

For the next period under consideration, the Veteran has been assigned a month-long temporary total rating, from December 1, 2009, to December 31, 2009, for convalescence purposes pursuant to 38 C.F.R. § 4.30.  The Veteran had right knee arthroscopy on November 30, 2009.

A total rating (100 percent) for convalescence will be assigned when it is established that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2014).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made for a total of six months.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there exist severe residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30(b)(2).  Severe postoperative residuals include the necessity for continued use of crutches (regular weight-bearing prohibited) or for house confinement.  38 C.F.R. § 4.30(a)(2).

The June 2014 VA examiner opined that a person typically requires four to six weeks of convalescence following arthroscopy, however, the record shows the Veteran required more time than that.  His private orthopedist indicated the Veteran was initially going to take four to six weeks off from work.  See Duke treatment note dated December 3, 2009.  In January 2010, he was still having pain and effusion in his right knee, and was given a cortisone injection.  He was to come back in seven weeks for another follow up, and his doctor had him stay out of work until that time.  See id., dated January 12, 2010.  In February 2010, he still had pain.  He had difficulty getting out of the chair, and had crepitation and effusion into the joint.  His doctor did not think he was ready to return to his job, and advised him to stay home an additional six weeks.  See id., February 16, 2010.  In March 2010, he had pain, tenderness, and effusion.  He still had difficulty getting out of chairs and climbing stairs.  His doctor did not think that he would be able to negotiate the number of stairs that were at his place of employment, and gave him an additional four weeks off from work.  See id., March 30, 2010.  In May 2010, he was still experiencing aches and pains, which prevented prolonged walking or standing.  His symptoms were not improving, and his doctor had him continue to stay home for another six weeks.  See id., May 4, 2010.  In October 2010, he was noted to "still" be out of work.  He had arthritis of the right knee and chondromalacia.  He complained of stiffness and pain.  Both knees showed mild effusion.  His doctor advised that he would be out of work indefinitely.  See id., October 19, 2010.

Based on this body of evidence, the Board finds that he is entitled to a temporary total rating for his right knee from November 30, 2009, the day of his right knee arthroscopy, to November 30, 2010, the maximum period permitted for a period of convalescence.  38 C.F.R. § 4.30 (2014).  The evidence clearly shows severe postoperative residuals, including the necessity for house confinement.

Finally, for the period starting from December 1, 2010, the evidence shows he had effusion into the joint in June   2011, and was noted to be in severe pain and out of work indefinitely.  He was able to flex from 0 to 90 degrees.  In October 2011, he was able to flex from 5 to 90 degrees, and had crepitus in the joint.  A May 2012 X-ray showed effusion into the joint, but the McMurray test was negative.  He had full range of motion at that time, but with pain.  His knee was still very painful in October 2012.  He had effusion and pain in January 2013.  See Duke treatment notes.  

At the June 2014 VA examination, his range of motion was from 0 to 105 degrees, without objective signs of painful motion, and without a reduced range of motion following repeated testing.  He was noted to have less movement than normal.  He did not show instability or subluxation, and no conditions of the meniscus were found.  He was noted to use a cane or walker at all times, and the examiner opined that he would not be employable because of his knees, when also taking his education and employment history into consideration.

As above, the evidence does not warrant a rating higher than 10 percent under DCs 5010 and 5260, as no incapacitating episodes were shown to be caused by his right knee arthritis, and his range of motion measurements far exceed the criteria for a higher rating, even when taking functional loss into account.  He did not have any instability or subluxation, or ankylosis, or impairment of the tibia and fibula, thus ratings under DCs 5256, 5257, or 5262 are not appropriate.  He did, however, show effusion into the joint, as well as pain.  These symptoms most closely align with the criteria for DC 5258.  See 38 C.F.R. §§ 4.3, 4.7.  Accordingly, for the period starting from December 1, 2010, and onward, a resumption of the 20 percent rating under DC 5258 is warranted.

Extraschedular Consideration

The Board considered whether these claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  He complains of pain in his knees, and also of limited motion, locking episodes, effusion into the joints.  He is unable to climb stairs or squat, and can only sit, stand, and walk for short periods of time.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral knee disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

III. TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The Veteran applied for a TDIU in October 2010, after his private physician told him that he would be out of work indefinitely at an October 19, 2010, appointment.  See Duke treatment October 19, 2010.  He last worked in November 2009, just prior to his right knee arthroscopy.  

The Veteran is service-connected for right and left knee disabilities, as well as for scars on each knee.  The scars are rated noncompensably.  As of this decision, his combined disability evaluation for his knees, which has been staged, is as follows: from June 10, 2008, to October 9, 2008, he has a 20 percent combined rating; from October 10, 2008, to May 20, 2009, he has a 30 percent rating; from May 21, 2009, to November 29, 2009, he has a 40 percent rating; from November 30, 2009 to November 30, 2010, he has a 100 percent rating; from December 1, 2010, to October 30, 2011, he has a 40 percent rating; from October 31, 2011, to October 31, 2012, he has a 100 percent rating; and, from November 1, 2012, onward, he has a 70 percent rating.  See 38 C.F.R. § 4.25 (2014).  

Thus, the Veteran's combined evaluation is less than total during multiple periods under consideration.  He last worked in November 2009, when he had to take time off for right knee arthroscopy.  He never went back to work.  Therefore, the Board will consider whether the Veteran is entitled to a TDIU.  As shown above, the Veteran only has a combined rating of at least 70 percent for the last period under consideration, when he was not rated at 100 percent due to convalescence and knee replacement.  Thus, the schedular rating criteria is not satisfied prior to November 30, 2009, and from December 1, 2010, to October 30, 2011.  38 C.F.R. § 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson.  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. Cf.  Evans v. McDonald, No. 11-2917, slip op. at 16 (Vet. App. Dec. 2, 2014) (en banc) (Kasold, J., concurring) ("the standard for referral is identical to the standard for an extraschedular TDIU award"); Anderson, 22 Vet. App. at 432 (Schoelen, J., concurring) ("authorizing the Director of C & P to overrule the Board's findings with respect to the adequacy of the schedular evaluations would frustrate the Board's appellate authority.")

There is ample support for this view aside from the decisions mentioned above.  See 38 U.S.C. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."); Disabled Am. Veterans, 327 F.3d 1339 at 1347 ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a)."); Floyd, 9 Vet. App. at 100 (Steinberg, J., dissenting) ("whereas the [Under Secretary for Benefits] and the Veterans Benefits Administration have no direct statutory base of adjudicative authority, receiving all authority from the Secretary, the BVA, as the Secretary's delegation clearly recognizes in the emphasized language, has an independent statutory base of authority, which the Secretary has no authority to limit.") (emphasis added); 38 C.F.R. § 19.9(d)(2) ("A remand or referral to the agency of original jurisdiction is not necessary for any of the following purposes: Considering law not already considered by the agency of original jurisdiction, including, but not limited to, statutes, regulations, and court decisions.")

Moreover, this is a favorable determination that the Board would eventually grant, anyway, such as if the Director disapproved TDIU.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); see also Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening the claim only to deny it without providing assistance would be a hollow, technical decision. There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.") (emphasis added); Floyd, 9 Vet. App. at 95 (where the BVA had purported to grant an extraschedular rating, the Court stated that a claim for an extraschedular rating must be sent by the BVA to those "officials who possess the delegated authority to assign such a rating in the first instance," but held that the BVA's failure to so refer to such officials constituted harmless error).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As discussed above, the Veteran took off work in November 2009 to have right knee arthroscopy.  The June 2014 VA examiner indicated that a person generally needs a 4 to 6 week period of convalescence after arthroscopy, however, the Veteran required substantially more time.  His private physician was not happy with the healing process and continued to add additional time to the convalescent period before informing the Veteran, on October 19, 2010, that he would be out of work indefinitely.  He then required a left knee replacement a year later, necessitating another full year of convalescence.

The Board finds this evidence, as well as that discussed earlier in this decision, extremely probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following:  (1) the Veteran has been unable to stand or walk for more than 10 to 30 minutes for the entire period under consideration, and has been unable to sit for longer than 20 minutes since his left knee arthroplasty; (2) he is unable to squat or climb stairs; (3) he only has a 12th grade education and there are no reports of specialized training; and, (4) his employment history includes over 20 years as a correctional officer, which requires significant physical effort.  Additionally, the June 2014 VA examiner opined that he would not be able to obtain and maintain substantially gainful activity, including sedentary employment, because of the limitations caused by his knees.

Based on all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to the combined effects of his bilateral knee disability.  The Board finds that the evidence supports that he would be unable to perform physical labor or sedentary work, due to his the trouble caused by his knees.  Therefore, the Board concludes that a TDIU is warranted from November 30, 2009, the date of his right knee arthroplasty, which required a year of convalescence before his physician finally advised him that he would be unable to return to work indefinitely.


ORDER

The claim of entitlement to an initial rating higher than 10 percent for left knee disability is denied.

A 20 percent rating for left knee disability under DC 5258 is granted from October 10, 2008, to October 30, 2011.

A 100 percent rating for left knee disability under DC 5055 is granted from October 31, 2011, to October 31, 2012.

A 60 percent rating for left knee disability under DC 5055 is granted from November 1, 2012, onward.

The claim of entitlement to an initial rating higher than 10 percent for right knee disability is denied.

A 20 percent rating for right knee disability under DC 5258 is granted from May 21, 2009, to November 29, 2009. 

A 12-month period of convalescence under 38 C.F.R. § 4.30 is granted, from November 30, 2009, to November 30, 2010, for right knee arthroscopy.

A 20 percent rating for right knee disability under DC 5258 is granted from December 1, 2010, onward.

A TDIU is granted from November 30, 2009.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


